Title: From Thomas Jefferson to Abner Nash, 13 September 1780
From: Jefferson, Thomas
To: Nash, Abner



Sir
Richmond 13th Septr. 1780.

I have received with much concern your Excellencys information of the irregularities committed by the two troops of Cavalry sent from this State.
I cannot but wish that the result of a further investigation may prove more favourable to them; but be this as it will, it is far from our desire to stand between them and justice. It is for the good of the general service that it should be fully enquired into, and it concerns the reputation of those of them who have not swerved from Duty, to be separated by trial from their guilty Brethren, and not involved in an indescriminate censure.
Having received information that they wanted Cloathing, twelve Horses and about thirty Saddles to refit them for Service, Orders were given ten days ago to supply them. The materials for their Clothing are in hand their Saddles are provided except about half a dozen. What progress is made in purchasing the deficient Horses I am not informed. I think however on the whole they will be very shortly ready to obey the Generals call into Service. In the mean time should your Excellency think proper they can be ordered to Brunswick Court House within this State.

I have the honor to be with the greatest esteem & respect Your Excellency’s Most obedient & most humble servt.,

Th: Jefferson

